As filed with the Securities and Exchange Commission on March 18, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACETO CORPORATION (Exact Name of Registrant as Specified in Its Charter) New York (State or Other Jurisdiction of Incorporation or Organization) 11-1720520 (I.R.S. Employer Identification No.) 4 Tri Harbor Court, Port Washington, New York 11050 (Address of Registrant’s Principal Executive Offices) Aceto Corporation 2010 Equity Participation Plan (Full Title of the Plan) Steven Rogers, Esq. Senior Vice President, General Counsel and Corporate Secretary Aceto Corporation 4 Tri Harbor Court Port Washington, New York 11050 With a copy to: Steven E. Siesser, Esq. Lowenstein Sandler LLP 1251 Avenue of the Americas New York, New York 10020 516-627-6000 (Name, Address, and Telephone Number, Including Area Code, of Agent for Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero
